Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the application filed on 10/1/2020.
Claims 1-20 are currently pending and have been examined. 
This action is made Non-FINAL.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Such claim limitation(s) is/are: “an analyzer configured to determine information to be provided regarding a planned path by analyzing the brain” and “a controller configured to control an operation of the mobility based on the information” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Upon review of the specification, the analyzer and controller have been interpreted to mean “Referring to FIG. 7, a customized mobility driving path providing apparatus 700 may include a sensor 710, an analyzer 720 and/or a controller 730. It should be noted, however, that only some of the components necessary for explaining the present embodiment are shown, and the components included in the customized mobility driving path providing apparatus 700 are not limited to the above-described example. For example, two or more constituent units may be implemented in one constituent unit, and an operation performed in one constituent unit may be divided and executed in two or more constituent units. Also, some of the constituent units may be omitted or additional constituent units may be added.” [120] ; “the terms, such as 'unit' or 'module', etc., should be understood as a unit that processes at least one function or operation and that may be embodied in a hardware manner (e.g., a processor), a software manner, or a combination of the hardware manner and the software manner.” [56]


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-8, 10-11, 16-18, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li (Machine translation of CN 102309380).

Regarding claim 1
Li teaches 

An apparatus for providing a customized mobility driving path using a brain wave signal, the apparatus comprising: (“The invention discloses an intelligent wheelchair based on a multimode brain-machine interface, comprising a visual stimulus interface, a brain-electrical acquisition platform, the multimode brain-machine interface, a control module and an electric wheelchair which are connected in sequence, … the control intention of the subject is converted into an instruction which is sent to a communication unit of the control module, and the wheelchair is controlled by a controller,” [Abstract])

a sensor configured to collect a brain wave signal for a driver of a mobility in a predetermined channel region; (“corresponding EEG signals are through the electrode cap collection, again through the brain wave acquisition appearance amplify, filtering and analog-to-digital conversion process, be sent to multi-modal brain-computer interface.” Pg. 4, par 6 System collects brain wave signals of a channel section, as the channel is an area of the brain. Table 1 shows that it is detecting brain voltage. The electrode cap must be collecting signals repeatedly from a known/ common area of the brain to have reference to normal/ repeated values, the system must have a predetermined brain signal it is looking for to control the system. 

an analyzer configured to determine information to be provided regarding a planned path by analyzing the brain wave signal collected in the predetermined channel region; and (“the brain wave acquisition appearance be used for to the EEG signals of gathering amplify, filtering and analog-to digital conversion process; Said control module comprises communication unit and controller, and control module is according to the instruction of multi-modal brain-computer interface, and output two-way analog voltage signal is used to control the motion of electric wheelchair.” Pg3, par 4; See Pg. 4, par 7; The system is analyzing the brain waves and converting them into information to control the vehicle.

a controller configured to control an operation of the mobility based on the information to be provided. (“Said control module comprises communication unit and controller, and control module is according to the instruction of multi-modal brain-computer interface, and output two-way analog voltage signal is used to control the motion of electric wheelchair.” Pg. 3, par 4; “Event related potential EEG Processing module realize electric wheelchair startup, stop, retreating, quicken, slow down; Said Imaginary EEG signal processing module is realized left-hand rotation, the right-hand rotation of electric wheelchair.” Pg. 3, par 6 System is controlling the vehicle based on the collected brain information

Regarding claim 6,
As shown in the rejection above, Li anticipated the limitations of claim 1
Li further teaches 

wherein the analyzer is configured to compare an amplitude of the brain wave signal collected in the predetermined channel region and a predetermined threshold to determine the information to be provided. (“The experimenter expresses control intention through the active exercise imagination and visual stimulus, and corresponding EEG signals are through the electrode cap collection, again through the motion that stops, retreating, quicken, slows down, turns left and turn right according to the control intention of oneself; Realize the flexible control of electric wheelchair, further increased the Practical Performance of brain control intelligent wheel chair. Because the operational module of multi-modal brain-computer interface is separate, adopt the multicategory classification method,” pg. 3 par 7; “the instruction according to I/O receives drives two number-Mo conversion chips, and output two-way analog voltage signal is to replace the output signal of rocking bar. Each magnitude of voltage corresponding the kinetic characteristic of wheelchair, the magnitude of voltage according to the output of test rocking bar draws table 1 control instruction table, can use multi-modal brain-computer interface to send corresponding control instruction during debugging,” pg. 4 par 8.  The system is analyzing the brain waves collected from the predetermined region. Based on the signals it is determining which type of information is provided, E.g. the type of movement the wheel chair should make. EEG systems collect the electrical signals of the brain. An electrical system is made up of voltage and current. To collect this information, the system must be collecting an amplitude of the electric signal. The system is comparing the magnitude of the voltage to a table of predetermine required voltage level for different vehicle commands. The system is comparing the amplitude of the brain waves to a threshold to determine the type of information provided/ the requested vehicle movement

Regarding claim 7,
As shown in the rejection above, Li anticipated the limitations of claim 1
Li further teaches 

wherein the analyzer is configured to classify a type for the planned path by analyzing the brain wave signal collected in the predetermined channel region and determine the information to be provided regarding the planned path based on the classified type. (“The experimenter expresses control intention through the active exercise imagination and visual stimulus, and corresponding EEG signals are through the electrode cap collection, again through the brain wave acquisition appearance amplify, filtering and analog-to-digital conversion process, be sent to multi-modal brain-computer interface” pg. 4 par 6; “invention has following beneficial effect: can realize the startup of electric wheelchair, the motion that stops, retreating, quicken, slows down, turns left and turn right according to the control intention of oneself; Realize the flexible control of electric wheelchair, further increased the Practical Performance of brain control intelligent wheel chair. Because the operational module of multi-modal brain-computer interface is separate, adopt the multicategory classification method,” pg. 3 par 7; The system is analyzing the brain waves collected from the predetermined region. Based on the signals it is determining which type of classification the “type” of movement is being requested. The system is classifying the type to be forward, backward etc. 

Regarding claim 8,
As shown in the rejection above, Li anticipated the limitations of claim 1
Li further teaches 

wherein the analyzer is configured to classify a type for the planned path by analyzing an amplitude of the brain wave signal collected in the predetermined channel region and adjust an amount of the information to be provided regarding the planned path based on the classified type. Li (“The experimenter expresses control intention through the active exercise imagination and visual stimulus, and corresponding EEG signals are through the electrode cap collection, again through the brain wave acquisition appearance amplify, filtering and analog-to-digital conversion process, be sent to multi-modal brain-computer interface” pg. 4 par 6; “invention has following beneficial effect: can realize the startup of electric wheelchair, the motion that stops, retreating, quicken, slows down, turns left and turn right according to the control intention of oneself; Realize the flexible control of electric wheelchair, further increased the Practical Performance of brain control intelligent wheel chair. Because the operational module of multi-modal brain-computer interface is separate, adopt the multicategory classification method,” pg. 3 par 7; “the instruction according to I/O receives drives two number-Mo conversion chips, and output two-way analog voltage signal is to replace the output signal of rocking bar. Each magnitude of voltage corresponding the kinetic characteristic of wheelchair, the magnitude of voltage according to the output of test rocking bar draws table 1 control instruction table, can use multi-modal brain-computer interface to send corresponding control instruction during debugging,” pg. 4 par 8.  The system is analyzing the brain waves collected from the predetermined region. Based on the signals it is determining which type of information is provided, E.g. the type of movement the wheel chair should make. EEG systems collect the electrical signals of the brain. An electrical system is made up of voltage and current. To collect this information, the system must be collecting an amplitude of the electric signal. The system is comparing the magnitude of the voltage to a table of predetermine required voltage level for different vehicle commands. Based on the signals it is determining which type of classification the “type” of movement is being requested. The system is classifying the type to be forward, backward etc. Based on this information, it is determining an “amount” of information regarding the path to provide, such as providing information to move forward or providing no information at all if the vehicle should not be controlled


Regarding claim 10,
As shown in the rejection above, Li anticipated the limitations of claim 1
Li further teaches 

wherein:
the controller is configured to adjust an amount of the information provided in a predetermined apparatus in the mobility; and (“Said control module comprises communication unit and controller, and control module is according to the instruction of multi-modal brain-computer interface, and output two-way analog voltage signal is used to control the motion of electric wheelchair.” Pg. 3, par 4; “Event related potential EEG Processing module realize electric wheelchair startup, stop, retreating, quicken, slow down; Said Imaginary EEG signal processing module is realized left-hand rotation, the right-hand The control is adjusting the amount of information by controlling the vehicle (predetermined apparatus) to take different actions (left vs right rotations) 

the predetermined apparatus comprises at least one of a steering apparatus, a pedal apparatus, a transmission, a video system, an audio system, a navigation system, or other mobility manipulation apparatus. (“Event related potential EEG Processing module realize electric wheelchair startup, stop, retreating, quicken, slow down; Said Imaginary EEG signal processing module is realized left-hand rotation, the right-hand rotation of electric wheelchair.” Pg. 3, par 6 The system comprises at least a steering apparatus as it is turning the vehicle, it is also causing the vehicle to start or stop, which is what a pedal apparatus is responsible in modern day automobiles)

Regarding claim 11:

Claim 11 recites a Method having substantially the same limitation as claim 1 above, therefore it is rejected for the same reason as claim 1.

Regarding claim 16:
As shown in the rejection above, Li disclosed the limitations of claim 11.
Claim 16 recites a Method having substantially the same limitation as claim 6 above, therefore it is rejected for the same reason as claim 6.

Regarding claim 17:
Li disclosed the limitations of claim 11.
Claim 17 recites a Method having substantially the same limitation as claim 7 above, therefore it is rejected for the same reason as claim 7.

Regarding claim 18:
As shown in the rejection above, Li disclosed the limitations of claim 11.
Claim 18 recites a Method having substantially the same limitation as claim 8 above, therefore it is rejected for the same reason as claim 8.




Regarding claim 20:
As shown in the rejection above, Li disclosed the limitations of claim 11.
Claim 20 recites a Method having substantially the same limitation as claim 10 above, therefore it is rejected for the same reason as claim 10.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2-5, 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Terao (U.S. Pub No. 20100010365) and Vann “What does the retrosplenial cortex do?”

Regarding Claim 2
	As shown in the rejection above, Li disclosed the limitations of claim 1

Li does not explicitly teach wherein the predetermined channel region is a region comprising at least one of a first region comprising a hippocampus, however Terao does explicitly teach:

wherein the predetermined channel region is a region comprising at least one of a first region comprising a hippocampus (“for reliable control, as soon as a point which is not presently clear is scientifically clarified, it is preferable to employ knowledge thereof. Presently, for example, sensors around the hippocampus of the temporal region detect a brain wave relating to the short-term memory, and thus, a fact that highly reliable selection is possible even when graphics representing options are shown not simultaneously but sequentially may be utilized.” [51])

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li to include the teachings of as taught by Terao to allow for an accurate and repeatable reading of brain waves to maintain consistent response from the vehicle. This would increase user comfort as they would have confidence controlling the vehicle using their brain. “for reliable control, as soon as a point which is not presently clear is scientifically clarified, it is preferable to employ knowledge thereof. Presently, for example, sensors around the hippocampus of the temporal region detect a brain wave relating to the short-term memory, and thus, a fact that highly reliable selection is possible” [51]

	Neither Li nor Terao explicitly teach, a second region comprising a retrosplenial cortex, However, Vann does explicitly teach.

a second region comprising a retrosplenial cortex. (“research on the retrosplenial cortex (RSC).” [abstract]; “Rhythmical slow-wave (theta) activity has been recorded in the RSC; it is locally generated and, unlike hippocampal theta activity, is only partially dependent on septal inputs54,55. Although RSC theta activity is independent of hippocampal theta activity55, some aspects of hippocampal rhythmical slow activity (in the 8–12 Hz frequency range) are mediated by the RSC (and/ or the underlying cingulum bundle)56. Cells in the RSC also respond differentially to different types of reward, and many RSC cells fire exclusively when animals make a physical response to acquire rewards (not during the presentation of conditioned stimuli)57. Finally, electrophysio logical studies have found that RSC activity increases with the progression of learning an auditory avoidance conditioning task. Parallel studies on the anterior thalamic nuclei led to the proposal that these regions work together to support both training-induced increases in attention to significant cues (for example, the conditioned stimulus) and subsequent cue-based retrieval. Together, findings from animal studies highlight the importance of the RSC for various behavioral tasks, in particular those that tax spatial memory or require the integration of different types of stimuli. The importance of the RSC to the latter is most apparent when animals are required to shift spatial strategies. It is also apparent that the RSC is closely interlinked with the hippocampus and the anterior thalamic nuclei.” Pg. 5, par 4-5 RSC is an abbreviation for the retrosplenial cortex

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li and Terao to include the teachings of as taught by Vann to accurately capture and understand the desired action of the user. As explained above, both the hippocampus and retrosplenial cortex are important areas of the brain which respond to outside stimuli. It would have been obvious to one skilled in the art by the time of the effective filing date to use brain waves from these two regions of the brain to control the vehicle as their waves change which would give the 

Regarding claim 3
Li further teaches:

wherein, when the predetermined channel region comprises the first region and a first signal and a second signal larger than the first signal are collected in the first region, information to be provided in response to the second signal has a larger amount than information to be provided in response to the first signal. (“The experimenter expresses control intention through the active exercise imagination and visual stimulus, and corresponding EEG signals are through the electrode cap collection, again through the brain wave acquisition appearance amplify, filtering and analog-to-digital conversion process, be sent to multi-modal brain-computer interface” pg. 4 par 6; “invention has following beneficial effect: can realize the startup of electric wheelchair, the motion that stops, retreating, quicken, slows down, turns left and turn right according to the control intention of oneself; Realize the flexible control of electric wheelchair, further increased the Practical Performance of brain control intelligent wheel chair. Because the operational module of multi-modal brain-computer interface is separate, adopt the multicategory classification method,” pg. 3 par 7; “the instruction according to I/O receives drives two number-Mo conversion chips, and output two-way analog voltage signal is to replace the output signal of rocking bar. Each magnitude of voltage corresponding the kinetic characteristic of wheelchair, the magnitude of voltage according to the output of test rocking bar draws table 1 control instruction table, can use multi-modal brain-computer interface to send corresponding control instruction during debugging,” pg. 4 par 8. “Obtain signal from scalp and then be called non-intruding BCI.(Electro-encephalo graphy is that brain cell colony provides the macroscopic appearance that electricity is produced EEG) to the brain electricity, in the time of cerebral activity, can produce specific EEG signals. Because of electrode is inserted brain, can directly extract the higher EEG signals of signal to noise ratio for the intrusive mood brain-computer interface from cerebral cortex.” Pg. 2, par 3 System is neutralizing low signals from the brain to focus on the important stronger signals and are using these to control the vehicle. The system is capturing a first and second signal from the first region (the hippocampus, as taught by Terao) and is using the stronger signal when providing the information regarding the path.

Regarding claim 4
The combinations of Li, Terao, and Vann, as shown in the rejection above, disclosed the limitations of claim 2
Li further teaches:

wherein, when the predetermined channel region comprises the second region and a first signal and a second signal larger than the first signal are collected in the second region, information to be provided in response to the second signal has a smaller amount than information to be provided in response to the first signal. Li (“The experimenter expresses control intention through the active exercise corresponding EEG signals are through the electrode cap collection, again through the brain wave acquisition appearance amplify, filtering and analog-to-digital conversion process, be sent to multi-modal brain-computer interface” pg. 4 par 6; “invention has following beneficial effect: can realize the startup of electric wheelchair, the motion that stops, retreating, quicken, slows down, turns left and turn right according to the control intention of oneself; Realize the flexible control of electric wheelchair, further increased the Practical Performance of brain control intelligent wheel chair. Because the operational module of multi-modal brain-computer interface is separate, adopt the multicategory classification method,” pg. 3 par 7; “the instruction according to I/O receives drives two number-Mo conversion chips, and output two-way analog voltage signal is to replace the output signal of rocking bar. Each magnitude of voltage corresponding the kinetic characteristic of wheelchair, the magnitude of voltage according to the output of test rocking bar draws table 1 control instruction table, can use multi-modal brain-computer interface to send corresponding control instruction during debugging,” pg. 4 par 8. “Obtain signal from scalp and then be called non-intruding BCI.(Electro-encephalo graphy is that brain cell colony provides the macroscopic appearance that electricity is produced EEG) to the brain electricity, in the time of cerebral activity, can produce specific EEG signals. Because of electrode is inserted brain, can directly extract the higher EEG signals of signal to noise ratio for the intrusive mood brain-computer interface from cerebral cortex.” Pg. 2, par 3 System is neutralizing low signals from the brain to focus on the important stronger signals and are using these to control the vehicle. The system is capturing a first and second signal from the second region (the retrosplenial cortex, as taught by Vann) and is using the stronger signal when providing the information regarding the path

Regarding claim 5
The combinations of Li, Terao, and Vann, as shown in the rejection above, disclosed the limitations of claim 2
The combination of Li, Terao, and Vann further teach:

wherein, when the predetermined channel region comprises the first region and the second region, the analyzer is configured to ultimately determine the information to be provided regarding the planned path by combining an analysis result for a brain wave signal collected in the first region and an analysis result for a brain wave signal collected in the second region.
As taught by Li: “the instruction according to I/O receives drives two number-Mo conversion chips, and output two-way analog voltage signal is to replace the output signal of rocking bar. Each magnitude of voltage corresponding the kinetic characteristic of wheelchair, the magnitude of voltage according to the output of test rocking bar draws table 1 control instruction table, can use multi-modal brain-computer interface to send corresponding control instruction during debugging,” pg. 4 par 8. The system is collecting a series of brain wave signals and using the magnitude of each to determine information which is used to control the vehicle regarding a planned path. As shown through the previous (and below) teachings of Terao and Vann, this would encompass using the brain waves of the first and second, hippocampus, and retrosplenial cortex regions respectively and analyzing these results to control the vehicle. The system is analyzing a plurality of brain waves together to determine the information to control the vehicle.

Rhythmical slow-wave (theta) activity has been recorded in the RSC; it is locally generated and, unlike hippocampal theta activity, is only partially dependent on septal inputs54,55. Although RSC theta activity is independent of hippocampal theta activity55, some aspects of hippocampal rhythmical slow activity (in the 8–12 Hz frequency range) are mediated by the RSC (and/ or the underlying cingulum bundle)56. Cells in the RSC also respond differentially to different types of reward,” pg. 4, par 4-5

Finally, Terao teaches: “The vehicle onboard device controlled by the brain wave signal has been described based on the embodiment, and the brain wave is mainly produced as a result of a large number of overlapping electronic potentials generated on the cell body and axon of neurons as a result of activities of the neurons in the brain, and is influenced, in the case of detection on the scalp, by non-isotropy of the dielectric constant of the cranial bone. The activities of the neurons are not completely independent of each other, and are often synchronized. As a result, the activities may be detected as a relatively large signal. The activities vary according to the location on the brain, and hence a large number of sensors installed on a helmet increase the degree of freedom in selection of set of the sensors, resulting in a higher degree of control. However, for reliable control, as soon as a point which is not presently clear is scientifically clarified, it is preferable to employ knowledge thereof. Presently, for example, sensors around the hippocampus of the temporal region detect a brain wave relating to the short-term memory, and thus, a fact that highly reliable selection is possible even when graphics representing options are shown not simultaneously but sequentially may be utilized.” [51]



Regarding claim 12:
As shown in the rejection above, Li disclosed the limitations of claim 11.
Claim 12 recites a Method having substantially the same limitation as claim 2 above, therefore it is rejected for the same reason as claim 2.

Regarding claim 13:
As shown in the rejection above, Li disclosed the limitations of claim 12.
Claim 13 recites a Method having substantially the same limitation as claim 3 above, therefore it is rejected for the same reason as claim 3.

Regarding claim 14:
As shown in the rejection above, Li disclosed the limitations of claim 12.
Claim 14 recites a Method having substantially the same limitation as claim 4 above, therefore it is rejected for the same reason as claim 4.

Regarding claim 15:
As shown in the rejection above, Li disclosed the limitations of claim 12.
Claim 15 recites a Method having substantially the same limitation as claim 5 above, therefore it is rejected for the same reason as claim 3.


Claim(s) 9, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li and _, in further view of Arbas (U.S. Pub No. #20150265201).

Regarding Claim 9
As shown in the rejection above, Li discloses the limitations of claim 1
	Li further teaches

wherein the analyzer is configured to classify a type for the planned path by analyzing an amplitude of [[oxygen saturation]] data collected in the predetermined channel region and adjust an amount of the information to be provided regarding the planned path based on the classified type. (“The experimenter expresses control intention through the active exercise imagination and visual stimulus, and corresponding EEG signals are through the electrode cap collection, again through the brain wave acquisition appearance amplify, filtering and analog-to-digital conversion process, be sent to multi-modal brain-computer interface” pg. 4 par 6; “invention has following beneficial effect: can realize the startup of electric wheelchair, the motion that stops, retreating, quicken, slows down, turns left and turn right according to the control intention of oneself; Realize the flexible control of electric wheelchair, further increased the Practical Performance of brain control intelligent wheel chair. Because the operational module of multi-modal brain-computer interface is separate, adopt the multicategory classification method,” pg. 3 par 7; “the instruction according to I/O receives drives two number-Mo conversion chips, and output two-way Each magnitude of voltage corresponding the kinetic characteristic of wheelchair, the magnitude of voltage according to the output of test rocking bar draws table 1 control instruction table, can use multi-modal brain-computer interface to send corresponding control instruction during debugging,” pg. 4 par 8.  The system is analyzing the brain waves collected from the predetermined region. Based on the signals it is determining which type of information is provided, E.g. the type of movement the wheel chair should make. EEG systems collect the electrical signals of the brain. An electrical system is made up of voltage and current. To collect this information, the system must be collecting an amplitude of the electric signal. The system is comparing the magnitude of the voltage to a table of predetermine required voltage level for different vehicle commands. The system is analyzing the brain waves collected from the predetermined region. Based on the signals it is determining which type of classification the “type” of movement is being requested. The system is classifying the type to be forward, backward etc.

Li does not explicitly teach that the system analyzes the amplitude of oxygen saturation to adjust the information, however Arbas does explicitly teach:

analyzing an amplitude of oxygen saturation collected in the predetermined channel region and adjust an amount of [[the]] information to be provided. (“sensors of system 100 may include a health monitor 102.E to continuously or periodically monitor the health of the machine operator. In one implementation, the health monitor 102.E may monitor vital signs of the machine operator, including … chemical characteristics of blood (e.g., blood oxygen level), etc. Based on these vital signs, the health monitor may compute indicators for hypertension, stroke, System is analyzing blood oxygen levels, which is the amplitude of oxygen saturation. Based on the signal, the system will adjust the information provided in the system to warn of health problems of the user which may cause problems with the path system. If the user were to become unconscious, the system would not function properly and for safety reasons should account for this possibility before the event occurred.


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li to include the teachings of as taught by Arbas to have the system respond for when the oxygen level of the user changes, this would cause the brain of the user to behave differently. By analyzing the oxygen level the system would have another variable which would allow the user to control the vehicle. This would also allow the system to maintain safety in the event the user became incapacitated. “comparing the sensor measurements to at least one model of a mental state to estimate the mental state of the human subject, determining whether to trigger an alarm based on the estimated mental state, and in response to determining to trigger the alarm, generating an instruction to trigger the alarm.” [5]

Regarding claim 19:
As shown in the rejection above, Li disclosed the limitations of claim 11.
Claim 19 recites a Method having substantially the same limitation as claim 9 above, therefore it is rejected for the same reason as claim 9.


	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lin “EEG correlates of spatial orientation in the human retrosplenial complex”: “Studies on spatial navigation reliably demonstrate that the retrosplenial complex (RSC) plays a pivotal role for allocentric spatial information processing by transforming egocentric and allocentric spatial information into the respective other spatial reference frame (SRF). While more and more imaging studies investigate the role of the RSC in spatial tasks, high temporal resolution measures such as electroencephalography (EEG) are missing” [abstract] 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW PARULSKI whose telephone number is (571)272-5922. The examiner can normally be reached Mon-Fri 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent 





/M.L.P./            Examiner, Art Unit 3668                

/JAMES J LEE/            Supervisory Patent Examiner, Art Unit 3668